DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response to the restriction requirement filed on April 5, 2021, has been received and entered.  No claims have been newly amended, cancelled, or newly added.  Claims 1-21 are pending in this instant application.
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-8 drawn to a Janus microparticle comprising: a first domain comprising polystyrene; and a second domain comprising poly(tetradecyl acrylate)  in the reply filed on April 4, 2021 is acknowledged.  Applicant traverses the restriction requirement arguing that the reference used to break unity is not proper prior art reference as all the inventors are the same as the instant Application and the prior art date falls within the one year grace period.  Applicant’s argument has been fully considered and found persuasive.  However, the technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Joeng Won Kim et al. (“Fabrication and Assembly of Monodisperse Janus Microparticles with controlled Phase and Chemical Anisotropies", April 2015, vol. 19, no 1).  Joeng Won Kim discloses a Janus microparticle comprising two distinct phase  wherein one side is polystyrene and the second side is poly(tetradecyl acrylate).

Claims 1-8 are under consideration.
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of the PCT Patent Application Serial No. KR2016/005487 filed on May 24, 2016.
Request for information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The examiner used Joeng Won Kim et al. abstract of “Fabrication and Assembly of Monodisperse Janus Microparticles with controlled Phase and Chemical Anisotropies", April 2015, vol. 19, no 1 in a 102(a)(1) and 103 rejections.  The abstract clearly states that at least one of the instant inventors described a novel technique for fabricating uniform Janus particles with anisotropic phase and different surface properties. These micro-sized Janus particles were synthesized by the seeded swelling and consecutive photopolymerization, in which complete compartmentalization of the particles into two distinct phases occurred. We generated Janus microparticles with one side composed of polystyrene and trimethoxy(4-vinylphenyl)silane for coupling agent and the other side composed of tetradecyl acrylate. Moreover, we patched nanoparticles, such as magnetic nanoparticles and silica nanoparticles, onto one of the compartmentalized phases of the Janus particles. Finally this study demonstrated that 
In response to this requirement, please provide slides of the presentation or the poster referred to in the abstract.  If the slides and/or poster is not in English please provide a translation.
It may be appropriate to supply such references in an information disclosure statement. See below for waiver of certain requirements of 37 CFR 1.97. For each publication, please provide a concise explanation of the reliance placed on that publication in the development of the disclosed subject matter.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is 
This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of 2 months. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 1 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Joeng Won Kim et al. (“Fabrication and Assembly of Monodisperse Janus Microparticles with controlled Phase and Chemical Anisotropies", April 2015, vol. 19, no 1).
	The claims recite a Janus microparticle comprising: a first domain comprising polystyrene; and a second domain comprising poly(tetradecyl acrylate).
.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 2-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Joeng Won Kim et al. (“Fabrication and Assembly of Monodisperse Janus Microparticles with controlled Phase and Chemical Anisotropies", April 2015, vol. 19, no 1) as applied to claim 1 above, and further in view of Onishi et al. (Langmuir 2015, 31, 674-678) 
Regarding claims 2-4 Joeng Won Kim remains as applied to claim 1.  While, Joeng Won Kim discloses a Janus microparticle comprising two distinct phase  wherein one side is polystyrene and the second side is poly(tetradecyl acrylate),  but Joeng Won Kim fails to disclose a hydrophilicity inducing group covalently bonded to the surface of the polystyrene.
However in the same field of endeavor of Janus particles comprising polystyrene, Onishi discloses  the hydrophilicity inducing group, PAA, bonding to and coating the polystyrene (abstract and scheme 1).  As the instantly claimed invention and the polystyrene/hydrophilicity inducing group portion of the Janus particles of  Onishi are  composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

	Regarding claim 6, Onishi discloses wherein the hydrophilic material comprises a silica nanoparticle (page 676, Fig. 4 and column 2 paragraph 3 through the top paragraph of page 677).
	Regarding claim 8, Onishi discloses wherein the diameter of the particle is greater than 1 µm but less than 100 µm (page 676 figure 4).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the  teachings of Joeng Won Kim et al. and  Onishi et al. to include a hydrophilicity inducing group, bonding to and coating the polystyrene (abstract and scheme 1) as disclosed by Onishi in the Janus microparticle comprising two distinct phase  wherein one side is polystyrene and the second side is poly(tetradecyl acrylate) of Joeng Won Kim et al.  as a matter of combining prior are elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so in order to stabilize the Janus particle as evidenced by the teachings of Onishi (abstract).  One of ordinary skill in the art would have a reasonable expectation of success as Joeng Won Kim et al. had already disclosed a Janus particle 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.
	Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Joeng Won Kim et al. (“Fabrication and Assembly of Monodisperse Janus Microparticles with controlled Phase and Chemical Anisotropies", April 2015, vol. 19, no 1).

Regarding claim 7, although Joeng Won Kim et al. does not specifically teach the degree of Janusity of the second domain with respect to the entire particle, the claimed Janus particle composition comprising two distinct phase wherein one side is polystyrene and the second side is poly(tetradecyl acrylate) appears to be the same as the prior art, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

Regarding claim 8, Joeng Won Kim discloses the claimed Janus particle composition comprising two distinct phase wherein one side is polystyrene and the second side is poly(tetradecyl acrylate).  Therefore it would be expected to have the same diameter as the instantly claimed particle, until or unless Applicant can provide evidence to the contrary.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617